PER CURIAM:
It was stipulated by the parties in this case that damages to claimant’s truck in the amount of $1,763.83 were caused when said vehicle was struck by a piece of concrete which feel from the Patrick Street Bridge in Kanawha County, a bridge owned and maintained by the respondent. It was further agreed that the failure of the respondent to properly maintain the bridge in sound condition, such that pieces of it would not fall upon vehicles passing beneath the bridge, constituted negligence which was the proximate cause of the damage to claimant’s vehicles. The Court therefore grants an award to the claimant in the amount stipulated.
Award of $1,763.83.